FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH KNANISHU,                                No. 11-15733

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00005-JAM-
                                                 JFM
  v.

JOHN MCGINNESS, Sheriff; et al.,                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Kenneth Knanishu appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that, while he

was incarcerated in the Sacramento County Main Jail, defendants violated his

constitutional rights by failing to protect him from, and delaying medical treatment

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after, an attack by another inmate. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to state a claim under

28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2007), and we

affirm.

      After giving Knanishu specific notice of the deficiencies in his complaints

and multiple opportunities to amend, the district court properly dismissed the

claims against Jacoby because the allegations in the complaint did not “plausibly

suggest an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009); see

also Farmer v. Brennan, 511 U.S. 825, 834 (1994) (to state a claim for deliberate

indifference, “the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference”); Berry v. Bunnel, 39 F.3d 1056, 1057 (9th Cir. 1994) (per curiam)

(to establish deliberate indifference claim based on delay in medical treatment,

plaintiff must show that the delay itself caused harm).

      The district court properly dismissed the deliberate indifference claims

against Fitch and Covington because the allegations in the operative complaint did

not “plausibly suggest an entitlement to relief.” Ashcroft, 556 U.S. at 681; see also

Moss v. U.S. Secret Serv., 675 F.3d 1213, 1230 (9th Cir. 2012) (to state a claim,

plaintiff must allege that defendant engaged in some “culpable action or inaction”;


                                          2                                      11-15733
supervisors are not “liable under § 1983 for the unconstitutional actions of their

subordinates based solely on a theory of respondeat superior”).

      The district court properly dismissed the claims against the County of

Sacramento because Knanishu did not allege that his injuries were proximately

caused by defendants’ conduct under an official county policy, custom, practice, or

procedure. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (setting

forth requirements for a § 1983 claim of municipal liability).

      AFFIRMED.




                                          3                                    11-15733